Citation Nr: 0702133	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  97-01 205	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to higher initial evaluations for status post 
right rotator cuff repair, evaluated as noncompensable from 
April 25, 1996 to May 5, 2004; and 20 percent disabling on 
and after May 6, 2004. 

2.  Entitlement to service connection for a right foot 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to May 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, wherein the RO denied service 
connection for a right foot disorder.  This appeal also stems 
from a January 2000 rating action, wherein the RO granted 
service connection for a right shoulder and arm disorder and 
assigned an initial (noncompensable) evaluation, effective 
April 25, 1996.  The veteran filed timely substantive appeals 
of both rating actions to the Board.  

In April 2004, the Board remanded the claims on appeal for 
additional development.  The requested development has been 
completed and the case has returned to the Board for 
appellate consideration. 

By an April 2005 rating action, the RO assigned a 20 percent 
evaluation to the service-connected right shoulder and arm 
disorder, effective May 6, 2004.  In that same rating action, 
the RO granted service connection for chronic 
undifferentiated schizophrenia, originally claimed as anxiety 
and panic disorder, and assigned an initial evaluation of 50 
percent, effective July 22, 1999; an evaluation of 70 percent 
was assigned from May 6, 2004.  As the veteran has not 
appealed the effective dates or initial evaluations assigned 
to the service-connected schizophrenia, this issue is no 
longer in appellate status.  See Grantham v. Brown, 114 F.3d 
1156, 1159 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997).


FINDING OF FACT

On January 9, 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the claims on appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204. Withdrawal may be made by the appellant 
or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  The appellant has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.

		
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


